DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al (US Pub 2012/0201421 -cited by applicant) in view of Urquhart et al (US Pub 2005/0049486 -cited by applicant). 
Re claims 1, 7-9, 11, 17-19: Hartmann discloses a method of using a surgical robot for inserting an implant into a brain of a patient and registering an image to a ring-arc assembly [0078; see the robotic control systems], said method comprising:
clamping a skull of patient into a stereotactic frame base mounted to an operating table [0043, 0082, Figure 7; see the fixation device 200 as the frame base which is mounted to table 54];
attaching a dynamic reference base to a patient via a mounting element, wherein the dynamic reference base and the mounting element are positioned spaced apart from the stereotactic frame base [0090; see DRF 230 coupled to the base 200; Fig 7; see the vertical arm and horizontal arm extending from DRB 230 to frame 200, wherein at least the vertical portion is spaced apart from the frame base];
acquiring a medical image of the brain [0080, 0158; see the image data sets including portions of the brain for the cranial procedure];
registering the medical image to dynamic reference base [0087; DFR 230 is used to maintain a registration of image space to patient space];
mounting a frame reference array to the stereotactic frame base [0090; see tracking device 220 coupled to the base 200];
simultaneously tracking a position of the frame reference array and the dynamic reference base [0040, 0083, 0086; see the optical localizer which is considered to be a camera which detects positions of 224 and 234 in the same FOV, thereby being simultaneous];
registering the dynamic reference base to the stereotactic frame base [0090; see the determined orientation of DRF 230 relative the frame base 200];
registering the medical image to the stereotactic frame base [0074, 0082, 0083; see registration of the image space to patient space, see imageable portions 204a-204d that are similar to portions 140a-140d, and see the position of the patient fixating device 200 that is determined in patient space with the tracking system];
removing the frame reference array from the stereotactic frame base [0090; wherein the tracking device 220 that is removed from 220].
Hartmann discloses all features including inserting an implant such as a needle or electrode [0035; see the needle and DBS probe that uses an electrode], but does not disclose attaching a ring-arc assembly to the stereotactic frame base to provide an implant into the brain; setting the ring-arc assembly to a trajectory; inserting the implant into the brain along the trajectory using the ring-arc assembly. However, Urquhart et al teaches of a stereotactic navigation system including attaching a ring-arc assembly to the stereotactic frame base; setting the ring-arc assembly to a trajectory determined by setting dial positions for ring, arc, and xyz offset; inserting the implant into the brain along the trajectory using the ring-arc assembly [0082; see the stereotactic frame 48 and the ring-arc 50 attached thereto, wherein the arc is used to set a trajectory of the instrument at a desired dial position for the ring, arc, and xyz offset, and then insert the instrument at the set trajectory]. It would have been obvious to the skilled artisan to modify Hartmann, to utilize the ring-arc as taught by Urquhart, in order to improve accuracy in delivery of the implant to a target.
Re claims 2, 3, 12, 13: Hartmann discloses the dynamic reference base and frame reference array include a plurality of first optical markers and second optical markers, respectively [0083, 0086; see the respective optical markers 224, 234].
Re claims 4, 14: Hartmann discloses the tracking the position of frame reference array and the dynamic reference base includes using a camera to track the plurality of first optical markers and the plurality of second optical markers [0040, 0083, 0086; see the optical localizer which is considered to be a camera which detects positions of 224 and 234].
Re claims 5, 15: Hartmann discloses acquiring the medical image further includes acquiring a computerized tomography (CT) image of the brain with an intraoperative CT (ICT) fixture attached to frame base, wherein the ICT fixture includes a plurality of third optical markers and a plurality of fiducials [0041, 0140, 0142, Fig 16A, Fig 17; see the CT imaging system and usage of a plurality of reference frames whereby one reference frame distinct from DRF 230 is an ICT fixture attached to the base 200 and includes third optical markers and fiducials; see the optical markers in Fig 16A and the fiducials in Fig 17].
Re claims 6, 16: Hartmann discloses the plurality of fiducials are radio-opaque spheres [0008].
Re claims 10, 20: Hartmann discloses the dynamic reference base is attached to the stereotactic frame base using a rigid linkage (Fig 7; see the arm extending from DRB 230 to frame 200].

Response to Arguments
Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive. Applicant argues that Hartmann’s DRF 230 is fixedly attached to the patient fixating device 200 in only one way and is non-movably attached and, therefore, does not disclose that the DRF attaches to the stereotactic frame through a plurality of movable arms. Respectfully, the Examiner disagrees. The instant application in published [0046] sets forth that the DRB 540 is attached to the stereotactic frame using mounting arms and that the DRB 540 apparently includes arms 541 that are movable in that they are attachable/detachable to the frame. The instant specification provides no further description regarding how the arms are movable (i.e. relative to each other, relative to the frame, etc). Turning to the Hartmann reference, it was previously set forth that the DRB includes the structural portion 232 with 234 in Fig. 7 and mounting arm that includes the horizontal portion (see the rectangular portion extending horizontally from the stereotactic frame 200) and the vertical portion (see the rectangular portion extending vertically from the horizontal link to the structural portion 232) of the linkage that couples the DRB to the frame 200. The DRF is said to be removable from the frame 200 [0090] and, therefore, the arms are movable similar to how they are said to be movable in the instant application. 
The 112a rejection, 112d rejection, and 112f interpretation are withdrawn due to amendments. It is also noted that the claim status identifier for claim 15 should be “Previously Presented”.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793